Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, 11-15, 17-18 and 20) in the reply filed on 05/16/2022 is acknowledged.
Claims 8-10, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsoi et al. (“Study of the Aggregation of DNA-Capped Gold Nanoparticles: A Smart and Flexible Aptasensor for Spermine Sensing,” ChemPlusChem, vol. 82, pgs. 802-809, published 2017) in view of Chang et al. (“Selective extraction of melamine using 11-mercaptoundecanoic acid–capped gold nanoparticles followed by capillary electrophoresis,” Journal of Chromatography A, vol. 1217, pgs. 7800-7806, published 10/11/2010).
	Tsoi teaches a smart gold nanoparticle (AuNP) based aptasensor is developed for the sensing of spermine (SPM) (see abstract).  Tsoi teaches that spermines are essential regulators of several cellular processes including cell growth and proliferation (see pg. 802, left col., Introduction). Tsoi teaches the use of single (ss)DNA-capped AuNPs to achieve SPM sensing based on a non-crosslinking mechanism and further teaches using AuNPs for SPM and the different factors’ effects, including the AuNPs size, DNA length, concentration, working pH toward s SPM sensing (see pg. 803, left col., middle of para. 1). Tsoi teaches in Figure 1 DNA aptamer absorption onto the surface of the citrate-AuNPs (see pg. 803, left col., Results and Discussion section). Tsoi teaches clinical urine samples were used and the absorption spectra of DNA-AuNPs in measuring the SPM-induced aggregation of DNA-AUNPs (see Table 3 and Fig. 7).  Tsoi teaches that SPM sensing is simply by using the very common citrate-AuNPs and DNA aptamer for adsorption and depending on the situation and when working in a complicated matrix like artificial urine, a high DNA loading concentration was needed to provide better protection of the AuNPs (see pg. 807, right col., Conclusion section). Tsoi teaches that the role of DNA in the aptasensor was to displace surface citrate ligands to provide better protection of the AuNPs and concurrently to control the extent of the major citrate-SPM interaction, AuNP aggregation rate and therefore the analytical performance of the aptasensor (see pg. 806, left col., bottom of para. 1). 
	Tsoi does not teach 11-mercaptoundecanoic acid.
	Chang teaches the use of 11-mercaptoundecanoic acid-capped gold nanoparticle (MUA-AuNPs) for selective extraction of melamine prior to analysis by capillary electrophoresis with UV detection and the highest degree of melamine-induced aggregation of MUA-AuNPs was found to occur at pH 5.0, indicating that the NP aggregation is mainly because of hydrogen bonding between the carboxylate group of MUA and the amine groups of melamine (see abstract). Chang further teaches that the degree of melamine-induced NP aggregation gradually increased when the chain length of the mercaptalkanoic acid was increased (see abstract). Chang teaches MUA-AuNP was prepared through ligand exchange between citrate and MUA and MUA is a strong interaction between the carboxylate groups of MUA and the amine groups of melamine (see pg. 7802, left col., section 3.1). Chang teaches that the highest degree of melamine-induced aggregation of MUA-AuNPs was observed while MUA-AuNPs were prepared at pH 5.0 and the method for the analysis of melamine are its simplicity, high selectivity, and high sensitivity (see pg. 7806, Conclusion).  Scheme 1 shows that trapped melamine interacts with 11-mercaptoundecanoic acid-capped gold nanoparticle and can be released for analysis (see pg. 7801). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of measuring the polyamine spermine as taught by Tsoi with 11-mercaptoundecanoic acid as taught by Chang because Chang teaches that 11-mercaptoundecanoic acid has a strong hydrogen bond interaction with amine-based substances and ligand exchanges occur between citrate and 11-mercaptoundecanoic acid on gold nanoparticles. Therefore, it would have been obvious to have replaced DNA aptamer for 11-mercaptoundecanoic acid in ligand exchange for polyamine spermine sensing because 11-mercaptoundecanoic acid strongly interacts with amine groups of substance but has the ability to efficiently disassociate from the amine groups. Further, it would have been obvious to use 11-mercaptoundecanoic acid-gold nanoparticles to extract polyamine spermine from the sample because 11-mercaptoundecanoic acid-gold nanoparticles would aggregate at a highest degree in the presence of target amine species while the use of 11-mercaptoundecanoic acid-gold nanoparticles for amine-based substances is simply efficient, selective and sensitive. The person would have a reasonable expectation of success in using 11-mercaptoundecanoic in detecting polyamine spermine because it has been well understood by Tsoi and Chang to use citrate-gold nanoparticle to detect amine-based substances by aggregation and color changes.
	With regard to claim 2, Tsoi teaches artificial urine and clinical urine samples (see abstract).
	With regard to claim 3, Tsoi teaches in Figure 7 detecting my measuring the absorption spectra of SPM.
	With regard to claims 4-5, Tsoi teaches a blank matrix and a linear SPM calibration curve from 0-5 µm could be fitted by least-squares linear regression (see Fig. 3 and pg. 804, right col., para. 2). 
	With regard to claim 6, Tsoi teaches urine was diluted before use (see pg. 807, right col., under urine sample pretreatment section). Tsoi teaches working condition parameters were studied and optimized carefully so as to maximize the analytical performance for SPM sensing in urine (see pg. 803, right col., last para. – pg. 804, left col., para. 1). In addition, Chang teaches under the optimum extraction and separation conditions, the limit of detection at a signal to noise of 3 was estimated to be 77 pM with linear range of 1-1000 nM (see abstract). 
Although Tsoi and Chang do not explicitly teach diluting urine sample by 50 to 1000-fold, it has been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result-effective variable in maximizing 11-mercaptoundecanoic acid-gold nanoparticles for SPM sensing in urine. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious to the person of ordinary skill to discover the optimum diluted urine concentration to measure SPM because Tsoi teaches working parameters such as buffer solutions and dilution factors are recognized in analytical assay for SPM sensing in urine and Chang teaches optimization is routine to measure low limit detection.
	With regard to claim 11, Tsoi teaches the last parameter was the incubation time, determined by monitoring the aggregation kinetics, and it was found that 60 min was sufficient for reaching an equilibrium state (pg. 804, right col., para .1). 
With regard to claim 12, Chang teaches that the efficiency of sample was highly dependent on the concentration of MUA-AuNPs (see abstract). Although Tsoi and Chang do not teach an incubation time of 15 and 30 minutes, it has been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result-effective variable in maximizing 11-mercaptoundecanoic acid-gold nanoparticles for SPM sensing in urine. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious to the person of ordinary skill to discover the optimum workable incubation time because Tsoi teaches working parameter such as incubation time is recognized in analytical assay for SPM sensing in urine and Chang teaches optimization is routine to measure low limit detection.
With regard to claim 13, although Tsoi and Chang do not explicitly teach a sample comprising urine at a concentration of 0.12-2% (v/v) and the test sample is incubated for 15 and 30 mins, it has been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result-effective variable in maximizing 11-mercaptoundecanoic acid-gold nanoparticles for SPM sensing in urine. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious to the person of ordinary skill to discover the optimum diluted urine concentration and incubation to measure SPM because Tsoi teaches working parameters such as incubation time and concentrations are recognized in analytical assay for SPM sensing in urine and Chang teaches optimization is routine to measure low limit detection.
	With regard to claim 14, Tsoi teaches different average sizes of AuNPs (4 and 13 nm) (see Figure 2).
	With regard to claim 17, Tsoi teaches prostate cancer screening (see abstract). 
	With regard to claim 18, Tsoi teaches a blank matrix and a linear SPM calibration curve from 0-5 µm could be fitted by least-squares linear regression (see Fig. 3 and pg. 804, right col., para. 2). Tsoi teaches prostate cancer screening (see abstract). Tsoi teaches working condition parameters were studied and optimized carefully so as to maximize the analytical performance for SPM sensing in urine and this was achieved by studying the slope of SPM calibration graphs, which reflect the corresponding sensitivity in each case, and the linear working range to fit the usual urinary content of SPM (see pg. 803, right col., last para. – pg. 804, left col., para. 1). 
	With regard to claim 20, Tsoi teaches different average sizes of AuNPs (4 and 13 nm) (see Figure 2).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsoi et al. and Chang et al., as applied to claim 1 or 13 above, and further in view of Zhao et al. (“Simple and Rapid Colorimetric Biosensors Based on DNA Aptamer and Noncrosslinking Gold Nanoparticle Aggregation,” ChemBioChem, vol. 8, pgs. 727-731, published 2007).
	Tsoi and Chang have been discussed in the above rejection. Tsoi teaches the presence of NaCl (see pg. 803, right col., para. 2). However, the references fail to teach the aqueous solvent comprises Tris-HCl.
Zhao teaches gold nanoparticles for colorimetric reporter for the detection of various substances (see pg. 727, left col., para. 1). Zhao teaches the AuNP solution was stable with buffer solution of pH (Tris-HCl) and NaCl concentration (300 mM) (see pg. 728, left col., middle of para. 3 and also right col., para. 3).
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have used a buffer solution that has Tris-HCl as taught by Zhao with MUA-gold nanoparticles of Tsoi and Chang because Zhao teaches that gold nanoparticle solution was stable with buffer solution that has Tris-HCl and NaCl. The person would have a reasonable expectation of success in using Tris-HCl and NaCl because Zhao teaches that Tris-HCl and NaCl are used together to stabilize gold nanoparticles in solution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        	

/Tracy Vivlemore/Primary Examiner, Art Unit 1635